Exhibit 10.1



INTERIM SERVICES AGREEMENT


This interim services agreement (the “Agreement”) is dated as of November 8,
2015, and is between Jeffry N. Quinn (“Quinn”), a individual having an office at
12935 N. Forty Drive, Suite 201, St. Louis, Missouri 63141, and Jason
Industries, Inc. (the “Company”), a Delaware corporation, having an office at
411 E. Wisconsin Ave., Suite 2100, Milwaukee, Wisconsin 53202.


RECITALS


WHEREAS, the Company desires to have Quinn furnish certain services to the
Company and its subsidiaries, as described in Section 1.01 (the “Services”), and
Quinn has agreed to furnish Services pursuant to the terms and conditions set
forth herein.


WHEREAS, both the Compensation and Audit Committees of the Board of Directors of
the Company (the “Board”) approved this Agreement and recommended the Board’s
approval, and the Board has voted to approve this Agreement. Accordingly, the
Company has all requisite power and authority to execute, deliver and perform
this Agreement, and the execution, delivery and performance of this Agreement
have been duly authorized by all necessary action on the part of the Company.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
Section 1.    Engagement of Quinn
 
1.01.    The Services.


(a)
During the term of this Agreement, Quinn shall provide to the Company the
non-exclusive services of interim Chief Executive Officer of the Company in
accordance with the terms and provisions of this Agreement and shall continue to
serve as Chairman of the Board. Quinn will perform all duties normally
associated with that of a Chief Executive Officer, including, without
limitation, responsibility for the general management and control of the
business and affairs of the Company and responsibility to keep the Board
appropriately informed regarding the business and affairs of the Company. In his
capacity as the interim Chief Executive Officer of the Company, Quinn shall be
subject to the oversight of the Board and shall report to the Board. During the
term of this Agreement as set forth in Section 2, Quinn shall devote such time
and effort as is reasonably necessary to fulfill the statutory and fiduciary
duties of the Chief Executive Officer of the Company.



1.02.     Quinn shall have all necessary authority to incur any obligation and
enter into any transaction on behalf of the Company as is customary for a chief
executive officer of a public company to carry out his or her duties and
responsibilities in such position and as required by this Agreement. 
 
Section 2.    Term and Termination
 
2.01.    This Agreement shall commence effective as of November 6, 2015, and
shall continue for a period of six months, unless the Agreement is terminated
before the six-month anniversary as provided in Section 2.02 below, provided,
however, that at the conclusion of the initial term, the parties may agree to
renew this Agreement on a month-to-month basis.
 
2.02.    This Agreement may be terminated (i) by the Company at any time without
Cause; (ii) immediately upon Quinn’s death, permanent and total disability, or
resignation as the Chief Executive Officer; (iii) immediately by the Company for
Cause; (iv) immediately upon the Company’s appointment of a permanent Chief
Executive Officer of the Company; or (v) upon the mutual written consent of the
Company and Quinn.
 
2.03.    For the purposes of this Agreement, “Cause” shall mean, with respect to
the termination of this Agreement, fraud, gross negligence, criminal conduct or
willful misconduct by Quinn, as applicable, or breach of any fiduciary duties by
Quinn, in connection with performing Services hereunder, as reasonably
determined by the Board.
 
2.04.    In the event this Agreement is terminated pursuant to Section 2.02
above, Quinn shall cease to perform Services.  If the termination of this
Agreement takes effect on a day other than the end of a calendar month, Quinn's
monthly fee shall be prorated based on the number of days that Quinn performed
Services during such calendar month until termination.


2.05.    Upon termination of this Agreement, Quinn shall cooperate with the
Company to provide an orderly management transition with respect to the Services
and the Company shall pay Quinn reasonable fees and expenses in connection
therewith,

1

--------------------------------------------------------------------------------



provided that any such fees are agreed upon between the parties prior to Quinn
providing any additional services under this Section 2.05.
 
Section 3.    Payments to Quinn
 
3.01.    In consideration of Services furnished by Quinn hereunder, the Company
shall pay to Quinn a monthly fee in the amount of One Hundred Thousand Dollars
($100,000). Within seven days of the date hereof, the Company shall pay Quinn an
amount representing the pro rata portion of the fee for the month of November
2015. Thereafter, Quinn shall be paid his monthly fee in arrears on the 15th and
last day of each month.
 
3.02.    The Company shall reimburse Quinn for all reasonable expenses incurred
by Quinn in the performance of the Services hereunder and all matters related
thereto, including, but not limited to, reasonable temporary housing expenses in
the Milwaukee, Wisconsin area and reasonable travel expenses to and from St.
Louis or New York for the purposes of providing the Services hereunder. Quinn
shall prepare documentation of such expenses as required by the Company’s
existing policies and procedures related to expense reimbursement, and the
Company shall promptly reimburse Quinn for such expenses after receipt and
approval of such documentation and any additional documentation the Audit
Committee of the Board (the “Audit Committee”) may require. The aforementioned
expenses will be subject to the periodic review and approval of the Audit
Committee. The payment of such expenses shall be reported in accordance with
applicable Internal Revenue Service statutes and regulations.
 
3.03.    The provisions of Section 3.02 shall survive the expiration or earlier
termination of this Agreement to the extent such expenses have previously been
incurred or are incurred in connection with such expiration or termination.  For
the avoidance of doubt, the expenses payable by the Company to Quinn as
described in Section 3.02 are exclusive of, and in addition to, the monthly fees
payable to Quinn pursuant to Section 3.01.


3.04    Subject to the terms of this Agreement, Quinn shall have complete
control of the means, manner, and method by which he will perform the Services,
the times at which the Services will be performed, and the sequence of
performance of the Services. The Company shall not be responsible for the
withholding of taxes, workers compensation, employee benefits or any other
employer liability for Quinn.   Without limiting the generality of the
foregoing, the parties acknowledge and agree that Quinn is an independent
contractor and that Quinn is not an employee of the Company and that he will not
be treated or regarded as an employee of the Company for federal or state tax
purposes. Quinn agrees that he will timely file all appropriate tax returns and
make all payments to applicable taxing authorities (including the IRS) which
result from the Company’s payment to him as an independent contractor.
Section 4.    Limitation on Liability. Quinn shall reasonably rely on
information provided to him about the Company that is provided by the Company or
the Company’s subsidiaries, employees, agents or representatives. In no event
shall Quinn be liable for any error or inaccuracy of any report, computation or
other information or document produced in accordance with this Agreement, for
whose accuracy the Company assumes all responsibility, unless any such error or
inaccuracy results from the fraud, gross negligence, willful misconduct or
reckless disregard of Quinn in performing Services.  Notwithstanding any
provision herein to the contrary, except with respect to fraud, gross
negligence, willful misconduct or reckless disregard by Quinn in performing
Services, Quinn’s aggregate liability with respect to, arising from, or arising
in connection with this Agreement, or from all Services provided or omitted to
be provided under this Agreement, whether in contract, or in tort, or otherwise,
is limited to, and shall not exceed the amounts paid hereunder by the Company to
Quinn as fees for the Services, excluding the reimbursable expenses under
Section 3.02.
 
Section 5.    Indemnification and D&O Insurance
 
5.01.    The Company hereby agrees to indemnify Quinn and hold Quinn harmless to
the maximum extent permitted under the Company’s Second Amended and Restated
Certification of Incorporation, the Company’s Bylaws and applicable law against
and in respect of any and all claims, liabilities, damages, losses, costs or
expenses, including amounts paid in satisfaction of judgments, in compromises
and settlements, as fines and penalties and legal or other costs and reasonable
expenses of investigating or defending against any claim or alleged claim of any
nature whatsoever resulting from Quinn’s good faith performance of Services
under this Agreement (a “Claim”).
5.02.    Promptly after receipt by Quinn of notice of any Claim, Quinn shall
notify the Company in writing; provided, however, that the failure of Quinn to
give timely notice hereunder shall not affect Quinn’s rights to indemnification
hereunder, except to the extent that the Company can demonstrate actual,
material prejudice to it as a result of such failure.  Quinn shall reasonably
cooperate with appropriate requests of the Company with regard to the defense of
any Claim.  The Company shall maintain authority and control of the defense of
any such Claim and the authority to settle or otherwise dispose of any such
Claim (provided that Quinn shall have the right to reasonably participate at his
own expense in the defense or settlement of any such

2

--------------------------------------------------------------------------------



Claim).  In no event, however, may the Company agree to any settlement of any
Claim that would affect any of Quinn’s rights or obligations, or that would
constitute an admission of guilt or liability on the part of Quinn, without
Quinn’s express prior written consent.
 
5.03.    If Quinn should reasonably determine his interests are or may be
adverse to the interests of the Company, Quinn may retain his own counsel in
connection with a Claim or alleged Claim or action hereunder, in which case the
Company shall be liable, to the extent permitted under this Section 5, to Quinn
for any reasonable and documented legal, accounting or other directly related
fees and expenses incurred by Quinn in connection with his investigating of or
defense against such Claim or alleged Claim or action.
 
5.04.    At all times during which Quinn is acting as the non-employee interim
Chief Executive Officer of the Company, the Company shall purchase and maintain,
at its own expense, directors and officers liability insurance providing
coverage for Quinn in the same amount as for members of the Board in respect of
acts and omissions of Quinn in his capacity as the interim Chief Executive
Officer or as a director of the Company and occurring during Quinn’s service as
the non-employee interim Chief Executive Officer or service as a member of the
Board (or both), which coverage (to the extent otherwise maintained for members
of the Board) shall continue for so long as Quinn is subject to liability (or
threatened claim of liability) for any act or omission otherwise covered by such
insurance. These obligations shall survive the termination of this Agreement.


 Section 6.    Confidential Information.  Quinn acknowledges that the
information, observations and data obtained by him while performing Services
under this Agreement concerning the business or affairs of the Company or
provided to the Company by its customers and suppliers, that is not known
generally to the public (“Confidential Information”), is the property of the
Company. Therefore, Quinn agrees that he shall not disclose to any unauthorized
person or use for his own purposes any Confidential Information without the
prior written consent of the Board other than in a good faith effort to promote
the interests of the Company, unless and to the extent that the aforementioned
matters become generally known to and available for use by the public other than
as a result of Quinn’s acts or omissions. Notwithstanding the foregoing, nothing
in this Section 6 shall be construed to in any way limit the rights of the
Company to protect confidential or proprietary information that constitute trade
secrets under applicable trade secret laws.


Section 7.    Non-Exclusive Arrangement. The Company understands that Quinn
currently provides and will continue to provide managerial, executive and
director services to certain other companies and entities, and acknowledges that
such activities shall not constitute a breach of this Agreement and nothing
contained in this Agreement shall in any way restrict Quinn from providing
managerial, executive or director services to other companies or entities.
  
Section 8.    General
 
8.01.    This Agreement constitutes the entire agreement between the parties
hereto pertaining to the subject matter hereof and supersedes all prior
representations and agreements, whether oral or written, and cannot be modified,
changed, waived or terminated except by a writing signed by both of the parties
hereto.  No course of conduct or trade custom or usage shall in any way be used
to explain, modify, amend or otherwise construe this Agreement.
 
8.02.    All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given if personally delivered, sent by nationally recognized overnight
carrier, one day after being sent, or mailed by first class registered or
certified mail, return receipt requested, five days after being sent.
 
8.03.    This Agreement shall be governed by and construed under the laws of the
State of New York and the parties hereby submit to the personal jurisdiction of
any federal or state court located therein, and agree that jurisdiction shall
rest exclusively therein, without giving effect to the principles of conflict of
laws.
 
8.04.    This Agreement may not be assigned directly or indirectly, by operation
of law or otherwise, by any party hereto (including in connection with a sale or
transfer of all or substantially all of business or assets of such party,
whether by sale, merger, operation of law, or otherwise in connection with a
change of control) without the prior written consent of the other parties to
this Agreement.  This Agreement shall solely inure to the benefit of and be
binding upon the parties hereto and their permitted (in accordance with the
foregoing) successors and assigns.
 
8.05.    This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 

3

--------------------------------------------------------------------------------



8.06.          Sections 2.04, 2.05, 3.02, 3.03, 4, 5, 6 and 8.03 and this
Section 8.06 shall survive any expiration or termination of this Agreement.
 
The parties have duly executed this Agreement as of the date first above
written.
 
 
JEFFRY N. QUINN
 
 
 
By:
/s/ Jeffry N. Quinn





 
JASON INDUSTRIES INC.
 
 
 
By:
/s/ Sarah C. Sutton
 
 
Name:
Sarah C. Sutton
 
 
Title:
Chief Financial Officer




4